                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


                                                         )
 MICHAEL MCCARTHY; WILLIAM R.                            )
 BIEWENGA; LAURIE WARNER; TIMOTHY                        )
 GALLIGAN; JIM SIMMONS; DAVID LANTAGNE;                  )
 THOMAS LEIGHTON; TROY CITY TACTICAL                     ) CIVIL ACTION NO.
 LLC; WORCESTER PISTOL AND RIFLE CLUB,                   ) 1:20-cv-10701-DPW
 INC.; SHOOTING SUPPLY LLC; FIREARMS                     )
 POLICY COALITION, INC.; COMMONWEALTH                    )
 SECOND AMENDMENT, INC.; and SECOND                      )
 AMENDMENT FOUNDATION, INC.,                             )
                                                         )
                              Plaintiffs,                )
                                                         )
               -against-                                 )
                                                         )
 CHARLES D. BAKER, in his Official Capacity as           )
 Governor of the Commonwealth of Massachusetts and       )
 in his Individual Capacity; MONICA BHAREL MD,           )
 MPH, in her Official Capacity as Commissioner of the    )
 Massachusetts Department of Public Health and in her    )
 Individual Capacity; and JAMISON GAGNON, in his         )
 Official Capacity as Commissioner of the Department     )
 of Criminal Justice Information Services and in his     )
 Individual Capacity,                                    )
                                                         )
                              Defendants.                )
                                                         )

                     PLAINTIFFS’ RESPONSE TO DEFENDANTS’
                    FRCP 56.1 STATEMENT OF MATERIAL FACTS

       Plaintiffs, pursuant to Rule 56(c) and Local Rule 56.1, respond to Defendants’ Statement

of Material Facts (Doc. No. 129) as follows:

       1.     On March 10, 2020, Governor Baker declared a State of Emergency in

Massachusetts due to the spread of the SARS-CoV-2 coronavirus, which causes the disease

known as COVID-19. [Charles D. Baker, Governor’s Declaration of Emergency (March 10,
2020), https://www.mass.gov/executive-orders/no-591-declaration-of-a-state-of-emergency-to-

respond-to-covid-19 (Kobick Affidavit Exhibit A).]

       Response: Not disputed.

       2.      When the Governor issued the emergency declaration, Massachusetts had 91

confirmed COVID-19 cases and no confirmed deaths. [Id. at 1.]

       Response: Not disputed.

       3.      By June 10, 2020, merely three months later, 104,156 Massachusetts residents

had been confirmed infected with COVID-19 and at least 7,454 Massachusetts residents had died

from the disease. [Massachusetts Dep’t of Public Health, COVID-19 Dashboard (June 10, 2020),

https://www.mass.gov/doc/covid-19-dashboard-june-10-2020/download (Kobick Affidavit

Exhibit B).]

       Response: Not disputed.

       4.      As of October 18, 2020, 140,647 Massachusetts cases of COVID-19 have been

confirmed and 9,517 Massachusetts residents have been confirmed to have died from the disease.

[Massachusetts Dep’t of Public Health, COVID-19 Dashboard (October 18, 2020),

https://www.mass.gov/doc/covid-19-dashboard-october-18-2020/download (Kobick Affidavit

Exhibit L).]

       Response: Not disputed.

       5.      COVID-19 is caused by SARS-CoV-2, a coronavirus that, until recently, had not

infected humans. [Center for Disease Control, Interim Clinical Guidance for Management of

Patients with Confirmed Coronavirus Disease (COVID-19) (as revised through April 3, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-

patients.html#Asymptomatic (Kobick Affidavit Exhibit BB).]




                                              -2-
       Response: Not disputed.

       6.      SARS-CoV-2 is a novel and highly contagious strain of coronavirus that

aggressively spreads by person-to-person transmission. It is commonly spread through

respiratory droplets. [Affidavit of Monica Bharel, MD ¶ 10 (Kobick Affidavit Exhibit Z).]

       Response: Not disputed.

       7.      In 81% of victims, COVID-19 causes symptoms such as fever, cough, fatigue,

and shortness of breath. [Center for Disease Control, Interim Clinical Guidance for Management

of Patients with Confirmed Coronavirus Disease (COVID-19) (as revised through April 3, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-

patients.html#Asymptomatic (Kobick Affidavit Exhibit BB).]

       Response: Not disputed.

       8.      About 14% of patients with COVID-19 have severe cases, in which the infection

has spread to over 50% of the lungs and patients experience pneumonia, labored breathing, and

inadequate oxygen supply. [Id.]

       Response: Not disputed.

       9.      Approximately 5% of patients with COVID-19 have critical cases, which can

involve “respiratory failure, in shock, or multiorgan system dysfunction.” [Id.]

       Response: Not disputed.

       10.     Overall, 19% of patients with COVID-19 are hospitalized and 6% are admitted to

the intensive care unit. [Id.] Between 3% and 17% of individuals infected with COVID-19

develop acute respiratory distress syndrome. [Id.]

       Response: Not disputed.




                                                -3-
       11.     COVID-19 poses more risk to older individuals and people with co-morbidities

like heart disease, diabetes, and asthma. [Id.] Scientists studying COVID-19 have also learned

that a significant percentage of people who are infected never develop symptoms. [Id.] These

asymptomatic individuals nevertheless may spread the disease. [Id.] In addition, because the

incubation period for the virus is up to 14 days, many pre-symptomatic people who are infected

do not realize they have COVID-19 during the period when they may be infectious. [Id.]

       Response: Not disputed.

       12.     To prevent further transmission of the coronavirus, for which humans have no

natural immunity, people must engage in social distancing—that is, deliberately maintaining at

least six feet of physical distance from other people. [Affidavit of Monica Bharel, MD ¶¶ 10, 14

(Kobick Affidavit Exhibit Z).] The Commissioner of the Massachusetts Department of Public

Health stresses that it “is imperative that individuals in the Commonwealth—until the crisis is

over—practice social distancing measures where possible and avoid congregating in larger

groups in confined spaces.” [Id. ¶ 14.] According to the Centers for Disease Control and

Prevention, social distancing is “the best way to reduce the spread of” COVID-19. [Centers for

Disease Control, Coronavirus Disease 2019, Social Distancing Quarantine and Isolation

Coronavirus Disease 2019 (COVID-19) (April 17, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/social-distancing.html (Kobick

Affidavit Exhibit AA).]

       Response: Not disputed.

       13.     Epidemiological projections of the death toll from COVID-19 are lower with

social distancing measures than without social distancing measures. [Britta Jewell and Nicholas




                                               -4-
P. Jewell, The Huge Cost of Waiting to Contain the Pandemic, NEW YORK TIMES (April 16,

2020) (Kobick Affidavit Exhibit DD).]

       Response: Not disputed.

       14.     Public health leaders are clear that, to keep people healthy and prevent healthcare

facilities from becoming overwhelmed with COVID-19 patients, government officials should

close forums in which people gather together during the surges of COVID-19 infection.

[Affidavit of Monica Bharel, MD ¶¶ 10, 12-14 (Kobick Affidavit Exhibit Z).]

       Response: Disputed to the following extent: Commissioner Bharel’s affidavit cites the

       need to practice social distancing measures (¶¶ 10, 14) and to “avoid congregating in

       larger groups in confined spaces” (¶ 14).

       15.     At the height of the pandemic, government officials temporarily closed many

forums in which people gather. In Massachusetts, Governor Baker issued various orders to

prevent gatherings and to promote social distancing. For example, on March 15, when

Massachusetts had 164 confirmed COVID-19 cases, the Governor ordered all K-12 schools

closed. [Charles D. Baker, Order Temporarily Closing All Public and Private Elementary and

Secondary Schools (March 15, 2020), https://www.mass.gov/doc/march-16-2020-k-12-school-

closing-order/download (Kobick Affidavit Exhibit C).] And on March 18, Governor Baker

ordered all non-emergency childcare programs temporarily closed as well. [Charles D. Baker,

Order Temporarily Closing All Child Care Programs and Authorizing the Temporary Creation

and Operation of Emergency Child Care Programs (March 18, 2020),

https://www.mass.gov/doc/march-18-2020-early-education-and-care-order/download (Kobick

Affidavit Exhibit D).]

       Response: Not disputed.




                                               -5-
        16.     On March 23, 2020, when Massachusetts had 646 confirmed COVID-19 cases

and five deaths, Governor Baker issued COVID-19 Order No. 13. That Order authorized

essential services—like those involved in distribution of food, provision of medical care, and law

enforcement—to continue operating, but required all other businesses to close temporarily until

April 7. [Charles D. Baker, COVID-19 Order No. 13, Order Assuring Continued Operation of

Essential Services in the Commonwealth, Closing Certain Workplaces, and Prohibiting

Gatherings of More Than 10 People (March 23, 2020) and Exhibit A,

https://www.mass.gov/doc/march-23-2020-essential-services-and-revised-gatherings-

order/download (Kobick Affidavit Exhibit E).] Exhibit A to this Order did not include gun

dealers and shooting ranges among the essential services. [Id. (Exhibit A).] The purpose of the

Order was “to limit activities outside of the home ... [in order] to limit the spread of this highly

contagious and potentially deadly virus.” [Id. at 1.]

        Response: Disputed to the following extent: The list of “essential services” was

        considerably broader than just the “distribution of food, provision of medical care, and

        law enforcement.”

        17.     Gun retailers and shooting ranges were not singled out for closure. Businesses

spanning diverse sectors of the economy, including bookstores, barbershops, gyms and clothing

stores were also not included among the list of essential services. [Id. (Exhibit A).] COVID-19

Order No. 13 also temporarily prohibited gatherings of more than 10 people anywhere in the

Commonwealth, including in houses of worship and for community, civic, personal, or other

events. [Id. at 3.]

        Response: It is not disputed that COVID-19 Order No. 13 did not “single out” gun

        retailers and shooting ranges in that it also did not include many other businesses as




                                                 -6-
       essential services. However, later actions in connection with COVID-19 Order No. 21 did

       act to “single out” gun retailers and shooting ranges.

       18.     In the week following COVID-19 Order No. 13, the number of COVID-19 cases

and deaths in Massachusetts increased rapidly. As of March 30, 2020, 5,272 cases were

confirmed and 56 had resulted in death. [Charles D. Baker, COVID-19 Order No. 21, Order

Extending the Closing of Certain Workplaces and the Prohibition on Gatherings of More Than

10 People (March 31, 2020) and Exhibit A, https://www.mass.gov/doc/march-31-2020-essential-

services-extension-order/download (Kobick Affidavit Exhibit F).]

       Response: Not disputed.

       19.     On March 31, Governor Baker issued COVID-19 Order No. 21, which extended

the closure of businesses that do not provide essential services until May 4, 2020. [Id.] When it

became effective on April 1, 2020 at 12pm, Exhibit A to this Order did not include gun dealers

and shooting ranges among essential services. [Id.]

       Response: Not disputed, but see ¶¶ 4-9 of Plaintiffs’ FRCP 56.1 Statement (Doc. No.

       122) for additional pertinent details regarding the inclusion and subsequent deletion of

       gun dealers and shooting ranges from Exhibit A.

       20.     During the month of April and the early weeks of May 2020, the Commonwealth

was in the middle of the surge of COVID-19 infections. Between April 8 and May 13, there were

100 or more deaths from COVID-19 every day. [Massachusetts Dep’t of Public Health, COVID-

19 Dashboard, at 9 (May 24, 2020), https://www.mass.gov/doc/covid-19-dashboard-may-24-

2020/download (Kobick Affidavit Exhibit G).]

       Response: Not disputed.




                                                -7-
       21.     In light of the ongoing surge of COVID-19 infections, Governor Baker ordered on

April 21, 2020 that all K-12 schools in the Commonwealth remain closed for the duration of the

school year. [Charles D. Baker, COVID-19 Order No. 28, Order Extending the Temporary

Closure of All Public and Private Elementary and Secondary Schools (April 21, 2020),

https://www.mass.gov/doc/april-21-2020-school-closure-extension-order/download (Kobick

Affidavit Exhibit H).] On April 21, 2020, Governor Baker also ordered that all non-emergency

childcare centers remain closed until June 29. [Charles D. Baker, COVID-19 Order No. 27,

Order Extending the Temporary Closing of All Non-Emergency Child Care Programs (April 21,

2020), https://www.mass.gov/doc/april-21-2020-childcare-programs-closure-extension/download

(Kobick Affidavit Exhibit I).]

       Response: Not disputed.

       22.     On April 28, 2020, Governor Baker issued COVID-19 Order No. 30, which

further extended the temporary closure of non-essential businesses and the prohibition on

gatherings of more than 10 people for two additional weeks, until May 18. The list of Essential

Services on Exhibit A remained unchanged. [Charles D. Baker, COVID-19 Order No. 30, Order

Further Extending the Closing of Certain Workplaces and the Prohibition on Gatherings of More

than 10 People (April 28, 2020), https://www.mass.gov/doc/signed-second-extension-of-

essential-services-order/download (Kobick Affidavit Exhibit J).]

       Response: Not disputed.

       23.     During the surge of COVID-19 cases in Massachusetts from April into early May

2020, there was potential for the Commonwealth’s health care facilities, including its hospitals,

to become seriously strained and possibly overburdened by the needs of sick COVID-19 patients.

[Affidavit of Monica Bharel, MD ¶ 13 (Kobick Affidavit Exhibit Z).]




                                                -8-
       Response: Not disputed.

       24.     On May 7, 2020, this Court entered an Amended Preliminary Injunction order

allowing gun retailers to reopen on an appointment-only basis as of May 9, 2020, with a variety

of restrictions designed to mandate social distancing. [ECF Doc. No. 92]. The Amended

Preliminary Injunction was not the injunction that Plaintiffs had requested, because it contained

restrictions beyond those applicable to other businesses then operating, including the requirement

that gun retailers could operate by appointment only and have no more than four appointments

per hour. [ECF Doc. No. 80.]

       Response: Not disputed.

       25.     By the middle of May, the number of new daily coronavirus infections and deaths

had plateaued and then had begun to steadily decrease. As of May 8, the Commonwealth had not

recorded a day with more than 1,500 new COVID-19 cases. And as of May 16, the

Commonwealth had not seen an additional day with more than 100 new COVID-19 deaths.

[Massachusetts Dep’t of Public Health, COVID-19 Dashboard, pp. 5 and 12 (June 10, 2020),

https://www.mass.gov/doc/covid-19-dashboard-june-10-2020/download (Kobick Affidavit

Exhibit B); Massachusetts Dep’t of Public Health, COVID-19 Dashboard, pp. 5 and 12 (August

15, 2020), https://www.mass.gov/doc/covid-19-dashboard-august-15-2020/download (Kobick

Affidavit Exhibit K); Massachusetts Dep’t of Public Health, COVID-19 Dashboard, pp. 5 and 12

(October 18, 2020), https://www.mass.gov/doc/covid-19-dashboard-october-18-2020/download

(Kobick Affidavit Exhibit L).]

       Response: Not disputed.

       26.     In light of this data, on May 18, when COVID-19 Order No. 30 expired, Governor

Baker announced a new slate of measures that began the process of reopening the Massachusetts




                                               -9-
economy. [Press Release, Reopening Massachusetts: Baker-Polito Administration Initiates

Transition to First Phase of Four-Phase Approach (May 18, 2020),

https://www.mass.gov/news/reopening-massachusetts-baker-polito-administration-initiates-

transition-to-first-phase-of (Kobick Affidavit Exhibit M); Report, Reopening Massachusetts

(May 18, 2020), https://www.mass.gov/doc/reopening-massachusetts-may-18-2020/download]

       Response: Not disputed.

       27.     COVID-19 Order No. 33, effective May 18, 2020, governed the first phase of the

reopening process for a variety of businesses, including some brick-and-mortar workplaces.

[Charles D. Baker, COVID-19 Order No. 33, Order Implementing a Phased Reopening of

Workplaces and Imposing Workplace Safety Measures to Address COVID-19 (May 18, 2020),

https://www.mass.gov/doc/may-18-2020-re-opening-massachusetts-order/download (Kobick

Affidavit Exhibit N).]

       Response: Not disputed.

       28.     Under Section 1 of COVID-19 Order No. 33, firearms retailers and shooting

ranges were allowed to reopen, subject to the general workplace safety rules set forth in Section

2 of that Order. [Id.] These safety rules include social distancing, hygiene, staffing, and

disinfecting requirements applicable to all brick-and-mortar businesses now operating. [Id.]

Unlike the Preliminary Injunction entered in this matter, COVID-19 Order No. 33 did not

include a requirement that gun retailers operate on an appointment-only basis. [See supra, ¶ 25.]

       Response: Not disputed.

       29.     Under COVID-19 Order No. 33, no government approval was required before a

gun retailer or shooting range could open to the public; gun retailers and shooting ranges needed

to only self-certify that they were in compliance with all general and specific rules and make the




                                                -10-
self-certification available for inspection on request. And customers were not required to make

an appointment before they could visit a gun retailer. [Charles D. Baker, COVID-19 Order No.

33, Order Implementing a Phased Reopening of Workplaces and Imposing Workplace Safety

Measures to Address COVID-19 (May 18, 2020), https://www.mass.gov/doc/may-18-2020-re-

opening-massachusetts-order/download (Kobick Affidavit Exhibit N).]

       Response: Not disputed.

       30.     All told, gun retailers and shooting ranges were closed by the Governor’s Orders

for the 56 days from March 23, 2020 until May 18, 2020—that is, less than two months. [See

supra, ¶¶ 17, 28-29.] However, gun retailers were open for nine of those days, from May 10 to

May 18, 2020, subject to the appointment-only and other restrictions. [See supra, ¶ 25.]

       Response: Not disputed.

       31.     Applications for firearms licenses may take up to 60 days and the entire gun

acquisition process may take up to 90 days. [Declaration of Michaela Dunne (dated April 21,

2020) ¶¶ 16-18 (Kobick Affidavit Exhibit U).] During that period, a person interested in first

acquiring a gun is not able to do so. [Id.]

       Response: Disputed. By statute, a licensing authority must approve or deny a license to

       carry firearms or a firearms identification card within 40 days. M.G.L. c. 140, §§

       129B(3), 131(e). An individual can complete the requisite training class online at the

       present time (as Defendants elsewhere assert).

       32.     On June 6, 2020, Governor Baker issued COVID-19 Order No. 37, which

authorized the first group of phase 2 organizations, listed on Schedule A to the order, to reopen.

The order formally rescinded COVID-19 Order No. 13, the essential services order. Prior to

COVID-19 Order No. 37, all of the orders extending COVID-19 Order No. 13 had already been




                                               -11-
rescinded. [Charles D. Baker, COVID-19 Order No. 37, Order Authorizing the Reopening of

Phase II Enterprises (June 6, 2020), https://www.mass.gov/doc/june-6-2020-phase-ii-

reopening/download (Kobick Affidavit Exhibit O); COVID-19 State of Emergency: Emergency

Orders and Guidance Associated with the COVID-19 State of Emergency,

https://www.mass.gov/info-details/covid-19-state-of-emergency (Kobick Affidavit Exhibit P).]

       Response: Not disputed.

       33.    On June 19, COVID-19 Order No. 40 authorized the second group of phase 2

entities to reopen. [Charles D. Baker, COVID-19 Order No. 40, Order Further Advancing the

Re-Opening of Phase II Enterprises (June 19, 2020), https://www.mass.gov/doc/reopening-

phase-2-step-2-order/download (Kobick Affidavit Exhibit Q).] On July 2, COVID-19 Order No.

43 authorized the first group of phase 3 entities to reopen, and on September 29, 2020, COVID-

19 Order No. 51 authorized the second group of phase 3 entities to reopen in communities with

low rates of COVID-19 infection. [Charles D. Baker, COVID-19 Order No. 43, Order

Authorizing the Reopening of Phase III Enterprises (July 2, 2020),

https://www.mass.gov/doc/phase-3-order-july-2-2020/download (Kobick Affidavit Exhibit R);

Charles D. Baker, COVID-19 Order No. 51, Order Further Advancing Phase III Re-Openings in

Municipalities with Reduced Incidence of COVID-19 Infection (September 29, 2020),

https://www.mass.gov/doc/governors-covid-19-order-51/download (Kobick Affidavit Exhibit

S).]

       Response: Not disputed.

       34.    During the period when gun retailers were temporarily closed, guns and

ammunition could be lawfully purchased in Massachusetts from other sources by those licensed

to do so. [Declaration of Michaela Dunne ¶ 20 (dated April 21, 2020) (Kobick Affidavit Exhibit




                                              -12-
U); Supplemental Declaration of Michaela Dunne ¶¶ 3-8 (dated May 2, 2020) (Kobick Affidavit

Exhibit V); Affidavit of Marlee Greer ¶¶ 3-6 (dated April 18, 2020) (Kobick Affidavit Exhibit

W); ECF Doc. No. 122-1 ¶ 5 (Ayoob email).]

       Response: Not disputed, but see ¶¶ 28-35 of Plaintiffs’ FRCP 56.1 Statement (Doc. No.

       122) for additional evidence regarding the adequacy of these options as alternatives.

       35.     If any licensed Massachusetts resident wished to obtain a gun for self-defense

during the period that gun retailers were required to be closed, that person could have acquired

one through a private purchase. [Declaration of Michaela Dunne ¶ 20 (dated April 21, 2020)

(Kobick Affidavit Exhibit U); Supplemental Declaration of Michaela Dunne ¶¶ 3-8 (dated May

2, 2020) (Kobick Affidavit Exhibit V).] In such transactions, gun buyers simply must report the

transaction on the online Massachusetts Gun Transaction Portal. [Id.] See also G.L. c. 128B. As

described below, at least one of the Plaintiffs availed himself of this option. [See infra, ¶ 43.]

       Response: Not disputed, but see ¶¶ 28-35 of Plaintiffs’ FRCP 56.1 Statement (Doc. No.

       122) for additional evidence regarding the adequacy of these options as alternatives.

       36.     If any licensed Massachusetts resident wished to purchase certain types of

ammunition, including rifle ammunition, shotgun shells, and .22 caliber rimfire rounds, such

ammunition was available for sale at retail businesses that were permitted to remain open

because they sold other essential items such as groceries. [Declaration of Michaela Dunne ¶ 21

(dated April 21, 2020) (Kobick Affidavit Exhibit U); ECF Doc. No. 122-1 ¶ 5 (Ayoob email).]

At least 11 Massachusetts Walmart stores were selling ammunition of various types during the

period when gun retail businesses were required to be closed. [Affidavit of Marlee Greer ¶¶ 3-6

(dated April 18, 2020) (Kobick Affidavit Exhibit W).]




                                                 -13-
       Response: The cited evidence indicates that 11 Walmart stores had rifle ammunition,

       shotgun shells and .22 caliber rimfire rounds available for purchase during the essential

       services lockdown. However, Walmart does not carry handgun ammunition, other than

       .22 rimfire ammunition, and .22 rimfire-caliber guns are not well suited for self-defense.

       See ¶¶ 30-31 of Plaintiffs’ FRCP 56.1 Statement (Doc. No. 122) for additional evidence

       regarding the adequacy of these options as alternatives.

       37.     Individuals without ammunition wishing to acquire a means of self-defense

during the period when gun retailers were closed could therefore have bought a gun in a private

sale during that period that was capable of firing the types and calibers of ammunition that

remained available from open retail businesses such as Walmart. [See id.]

       Response: An individual who wished to acquire a handgun could, theoretically, acquire

       one in a private transfer. However, the person would not be able to purchase ammunition

       for it at Walmart, unless it was a 22 rimfire handgun, which would not be suitable for

       self-defense. See ¶¶ 28-35 of Plaintiffs’ FRCP 56.1 Statement (Doc. No. 122).

       38.     Guns available for private sale in Massachusetts were commonly advertised on

the internet, including during the period when gun retailers were closed. [Supplemental

Declaration of Michaela Dunne ¶¶ 5-6 (dated May 2, 2020) (Kobick Affidavit Exhibit V).]

       Response: Denied, but not disputed that (1) advertisements for firearms that are for

       “private sale” can be found on internet websites and (2) the cited evidence includes an

       advertisement posted on an internet forum for a .22 rimfire caliber revolver.

       39.     Based on transaction information that the Commonwealth’s Department of

Criminal Justices Information Services maintains in its database, there were at least 2,179 private

sales of weapons in Massachusetts during the month of April 2020, while the Emergency Orders




                                               -14-
were in effect. [Supplemental Declaration of Michaela Dunne ¶ 7 (dated May 2, 2020) (Kobick

Affidavit Exhibit V).] Also based on transaction information that DCJIS maintains in its

database, there were at least 985 registrations of firearms in Massachusetts during the month of

April 2020. [Id. ¶ 8.] This number reflects the registration of firearms by a Massachusetts

licensed individual for reasons such as a firearm purchased out of state or recently built firearms.

[Id.]

        Response: Not disputed.

        40.    Nothing prevented residents of Massachusetts interested in obtaining or retaining

proficiency with a weapon from shooting in any outdoor area where use of guns is allowed

during the period when shooting ranges were closed, or from taking online courses in firearms

use and safety, reading books, and accessing other internet sources, including videos.

        Response: Not disputed, but relatively few outdoor areas are available for shooting.

        M.G.L. c. 269, § 12E prohibits shooting within 500 feet of a dwelling or building, and

        321 C.M.R. 3.01 prohibits target shooting on hunting areas.

        41.    One or more of the individual plaintiffs purchased one or more firearms (or

received possession of firearms that they had previously purchased) shortly after gun retailers

reopened in May 2020. [See Stipulation on Factual Issues Related to the Plaintiffs’ Gun

Ownership in McCarthy v. Baker, No. 1:20-cv-10701-DPW, ¶ 1 (Kobick Affidavit Exhibit FF).]

        Response: Not disputed.

        42.    One or more of the individual plaintiffs had not purchased and did not own any

firearm as of the date that their discovery responses were served in July 2020. [See Stipulation

on Factual Issues Related to the Plaintiffs’ Gun Ownership in McCarthy v. Baker, No. 1:20-cv-

10701-DPW, ¶ 2 (Kobick Affidavit Exhibit FF).]




                                                -15-
       Response: Not disputed.

       43.     One of the individual plaintiffs acquired a handgun by private sale on April 16,

2020, during the period when gun retailers were closed. That plaintiff acquired ammunition for

that weapon at the time of the transaction. [See Stipulation on Factual Issues Related to the

Plaintiffs’ Gun Ownership in McCarthy v. Baker, No. 1:20-cv-10701-DPW, ¶ 3 (Kobick

Affidavit Exhibit FF).]

       Response: Not disputed.

       44.     One of the individual plaintiffs acknowledges reviewing advertisements for

private firearm sales at some point or points between March 24 and May 9, 2020. The other

plaintiffs did not do so. [See Stipulation on Factual Issues Related to the Plaintiffs’ Gun

Ownership in McCarthy v. Baker, No. 1:20-cv-10701-DPW, ¶ 4 (Kobick Affidavit Exhibit FF).]

       Response: Not disputed.

       45.     Gun retailers typically have many customers that pass through their doors each

day. [See Declaration of Michaela Dunne ¶¶ 12-13 (dated April 21, 2020) (Kobick Affidavit

Exhibit U).] Even small gun stores sell multiple guns a day, and “for every visit to a gun store

that results in a sale, there are many other customer visits” that take place. [Id.]

       Response: Not disputed.

       46.     Massachusetts law (G.L. c. 140, § 123) requires gun purchasers to physically

present their gun licenses to the gun seller in person. Declaration of Michaela Dunne ¶ 14 (dated

April 21, 2020) (Kobick Affidavit Exhibit U).

       Response: Not disputed.

       47.     Under G.L. c. 140, § 123, gun stores must conduct all transactions at their

permanent place of business (or at a “regular meeting of an incorporated collectors club or at a




                                                 -16-
gun show open to the general public”). This precludes completing transactional paperwork or

delivering guns at a customer’s residence or completing transactional work in the gun store’s

parking lot or on the sidewalk. It would also be illegal for a gun store to deliver guns to

customers in their cars. [Declaration of Michaela Dunne ¶ 15 (dated April 21, 2020) (Kobick

Affidavit Exhibit U).]

       Response: Not disputed.

       48.     Gun retailers in Massachusetts typically have “cramped retail spaces, regardless

of the overall size of the building.” [Declaration of Zorran Atanasovski ¶ 6 (dated April 23,

2020) (Kobick Affidavit Exhibit CC); see also Declaration of Michaela Dunne ¶ 11 (dated April

21, 2020) (Kobick Affidavit Exhibit U) (gun stores in Massachusetts are “often quite

crowded”).]

       Response: Not disputed, but “cramped” is inherently subjective and variable, and the

       cited affidavits attest only to what was “often” of “typically” the case prior to the

       COVID-19 pandemic.

       49.     State officials who visit gun retailers report that “[i]n many cases, close contact”

between customers and employees is “unavoidable due to the size of the store.” [Declaration of

Michaela Dunne ¶ 11 (dated April 21, 2020) (Kobick Affidavit Exhibit U).] “[D]isplay racks

[a]re often placed in close proximity to each other, which constrict[s] the walkable space, making

aisles and walkways quite narrow.” [Declaration of Zorran Atanasovski ¶ 6 (dated April 23,

2020) (Kobick Affidavit Exhibit CC).]

       Response: Not disputed, but the cited affidavits attest to conditions observed prior to the

       COVID-19 pandemic.




                                                -17-
       50.     Shooting booths at shooting ranges in Massachusetts can be as little as four feet

apart. [Affidavit of Dennis Mahoney, Ayer Gun and Sportsman Club, Attachment 1 (Cedrone v.

Baker, C.A. No. 20-cv-40041, Doc. No. 38-4).]

       Response: Not disputed.

       51.     The federal guidance on essential services issued by the Cybersecurity &

Infrastructure Security Agency on March 19, 2020, did not include gun retailers, ammunition

retailers, or shooting ranges on its list of essential organizations. [U.S. Dep’t of Homeland

Security, Cybersecurity & Infrastructure Security Agency, Memorandum on Identification of

Essential Critical Infrastructure Workers During COVID-19 Response (March 19, 2020) (Kobick

Affidavit Exhibit X).]

       Response: Not disputed.

       52.     The federal guidance on essential services issued by the Cybersecurity &

Infrastructure Security Agency on March 28, 2020, added gun retailers, ammunition retailers,

and shooting ranges to its list of essential organizations. [U.S. Dep’t of Homeland Security,

Cybersecurity & Infrastructure Security Agency, Advisory Memorandum on Identification of

Essential Critical Infrastructure Workers During COVID-19 Response (March 28, 2020) (Kobick

Affidavit Exhibit Y).]

       Response: Not disputed.

       53.     Between March 29, 2020 and April 29, 2020, some of the gun retailer Plaintiffs

sold guns even though they were ostensibly closed. [Supplemental Declaration of Michaela

Dunne ¶ 9 (dated May 2, 2020) (Kobick Affidavit Exhibit V).] In that period, three current or

former Plaintiffs in this case—Precision Point Firearms LLC, Shooting Supply LLC, And




                                                -18-
Downrange Inc. D/B/A Cape Cod Gun Works—collectively engaged in 189 firearm transfer

transactions. [Id. ¶ 10.]

        Response: Not disputed, but note that the list of essential services included

        “manufacturers, importers, and distributors” of firearms, as well as individuals supporting

        law enforcement functions. See Dec. of T. McCormack (Doc. No 69) at p. 31.

        54.     During the period when gun retailers and shooting ranges were closed, other

businesses deemed non-essential (where work-at-home was not possible) including hair salons,

restaurants, bars, gyms, health clubs, construction businesses, and most manufacturing

businesses were also closed. [See supra, ¶¶ 16-19.] Gatherings of more than 10 people were also

prohibited, precluding sports and sporting events. [Id.]

        Response: Disputed that “construction businesses” were closed, as the essential services

        list included many different kinds of construction services, such as (but not limited to)

        “Construction-Related Activities” and “Workers to ensure the continuity of building

        functions.” Further disputed that “most” manufacturing businesses were closed because

        the cited evidence indicates that many different types of manufacturers, including those

        within the relatively broad category of “Critical Manufacturing,” were designated as

        essential services and allowed to remain open. Otherwise, not disputed.

        55.     On April 22, 2020, the Firearms Licensing Unit of the Massachusetts State Police

authorized and sent out guidelines for the Basic Firearms Safety course to be conducted virtually

in Massachusetts. [See Kobick Affidavit Exhibit GG.] Dozens of instructors in Massachusetts

were approved to hold these virtual trainings during the months of April and May 2020. [See

FINAL BFS Instructors Approved for Virtual Training, April 15, 2020 – May 23, 2020,




                                                -19-
https://www.mass.gov/doc/final-approved-virtual-training-bfs-instructors-41520-thru-

5232020/download (Kobick Affidavit Exhibit HH).]

        Response: Not disputed.

        56.     Liquor stores were treated as essential businesses under the Governor’s COVID-

19 orders. More than 14 million Americans suffer from a diagnosed or undiagnosed condition

known as Alcohol Use Disorder, often referred to colloquially as “addiction to alcohol” or

alcoholism. [“Alcohol Facts and Statistics,” National Institute on Alcohol Abuse and Alcoholism

(February, 2020), https://www.niaaa.nih.gov/publications/brochures-and-fact- sheets/alcohol-

facts-and-statistics.]

        Response: Not disputed.

        57.     Commentators have noted that for people with Alcohol Use Disorder, withdrawal

from alcohol is “dangerous, and can result in tremors, hallucinations, and seizures that can

progress to requiring admission to the ICU, and may ultimately lead to death. ... As hospitals

become strained from the surging number of COVID-19 patients, preventing and mitigating the

risk of additional ICU admissions is paramount.” [Max Jordan Nguemeni Tiako, and Kelsey C.

Priest, “Yes, Liquor Stores are Essential Businesses,” SCIENTIFIC AMERICAN (April 7,

2020). https://blogs.scientificamerican.com/observations/yes-liquor-stores-are-essential-

businesses/. See also “Alcohol Withdrawal,” HARVARD HEALTH PUBLISHING, HARVARD

MEDICAL SCHOOL (April 2019), https://www.health.harvard.edu/a_to_z/alcohol-withdrawal-

a-to-z (“In delirium tremens, ... [t]he body’s vital signs such as your heart rate or blood pressure

can change dramatically or unpredictably, creating a risk of heart attack, stroke or death.”).]

        Response: Not disputed.




                                                -20-
       58.    At a press conference on October 13, 2020, Governor Baker stated the following

(from 5:05 to 6:24, and from 16:37 to 20:32):

              In April, the number of COVID patients being treated in the ICU reached
              a maximum of 1,085. Today there are around 80 patients in ICUs—a 90%
              reduction.

              Last spring, we saw a peak of about 4,000 patients being treated in our
              hospitals for COVID. Today, we have about 500 patients in our hospitals
              who have either tested positive for COVID—or are suspected of testing
              positive—but the actual COVID patient census across Massachusetts
              hospital these days is less than 300. That also represents a reduction of
              more than 90% from last spring’s peak.

              When we reopened hospitals and ambulatory health care service providers,
              hospital systems had to attest to meeting strict capacity guidelines to make
              sure they were always prepared for new cases. Today, hospital occupancy
              statewide stands at 68%, and ICU occupancy stands at 52%.

              Hospitals deployed surge plans in the spring and have spent the past
              months refining those. The Commonwealth is now in a position to quickly
              expand capacity to care for more COVID patients if hospitalizations
              dramatically rise.

              ***

               As I mentioned briefly before, we’ve learned a lot about COVID since
              last spring. And early on, we put in place a wide range of orders and
              guidance to keep people safe. In May, we started requiring folks to wear
              face coverings if they couldn’t socially distance. We’ve launched several
              public messaging campaigns to remind people to socially distance,
              practice good hygiene, and stay home if they’re sick. We issued strict
              travel guidance for people to quarantine for 14 days or get a test upon
              arrival. Hundreds of thousands of travelers have filled out the Mass. travel
              form before they came here. Working with the Reopening Advisory
              Board, we issued guidance for every sector of the economy to open
              business and resume activities while fighting the virus. And we executed a
              gradual, strategic approach to re-open nearly all sectors of the economy
              starting in late May.

              Now, almost six months later, our economy continues to run, hundreds of
              thousands of people have gone back to work, with the constant respect for
              the threat of the virus. From gathering limits to industry specific guidance,
              we now have proven protocols in place to make it possible for people to be
              working. It’s a far cry from the early days when every nation and every
              state had more or less two choices: open or close. These rules only work


                                                -21-
       because of individuals’ choices, and how residents have changed their
       daily routines to adjust to the pandemic. Today it’s routine to grab your
       mask on the way out the door or to use hand sanitizer immediately after
       being in a public space like a grocery store.

       That said, there is no question this has been tough on everyone. Not seeing
       family members, grandparents in person or canceling or dramatically
       altering special ceremonies like weddings or graduation parties is rough
       stuff. Many people have lost loved ones to this virus. And maybe never
       had the chance to say good-bye. But we have today exponentially more
       knowledge and more tools available to fight COVID-19 than we did early
       on. And that knowledge makes it possible for us to identify cases and
       close contacts, help people quarantine and isolate, and work with our
       healthcare providers to make sure that they have the resources and the gear
       that they need to take care of the people who do get sick. It gives us the
       data and the infrastructure that we need to work with our senior and long-
       term care providers to make sure our nursing homes are safe and that their
       staffs and residents are safe, as well. It gives us daily updates on our
       colleges and universities, as well as constant updates on our schools and
       childcare providers. It also gives our employer community the information
       and the tools that they need to keep their employees and their customers
       safe.

       There is no question that there will be more cases this fall. That prediction
       was made last spring by researchers and public health experts. We needed
       to be prepared to identify those cases early, keep our health system strong,
       and protect the most vulnerable among us from the uptick. We’ve done the
       work. We’re prepared to respond to this virus like never before. But our
       preparations are of little use without the people of Massachusetts
       continuing to do their part. What we need from you is continued vigilance
       as we head into the ninth month of fighting this virus. Face coverings,
       distance, and hygiene are all part of the plan, and in formal, work, and
       public settings, you have been delivering every single day.

[Governor Baker, COVID-19 Update: Fall Preparedness Strategy (October 13, 2020),
https://www.youtube.com/watch?v=XMvjf3cKofw.]

Response: Not disputed.




                                       -22-
Dated: November 16, 2020

                                          Respectfully submitted,

                                          THE PLAINTIFFS,

                                          By their attorneys,

                                           /s/ David D. Jensen
                                          David D. Jensen, Esq.
                                          Admitted Pro Hac Vice
                                          David Jensen & Associates
                                          33 Henry Street
                                          Beacon, New York 12508
                                          Tel: 212.380.6615
                                          Fax: 917.591.1318
                                          david@djensenpllc.com

                                          J. Steven Foley
                                          BBO # 685741
                                          Law Office of J. Steven Foley
                                          100 Pleasant Street #100
                                          Worcester, MA 01609
                                          Tel: 508.754.1041
                                          Fax: 508.739.4051
                                          JSteven@attorneyfoley.com

                                          Jason A. Guida
                                          BBO # 667252
                                          Principe & Strasnick, P.C.
                                          17 Lark Avenue
                                          Saugus, MA 01960
                                          Tel: 617.383.4652
                                          Fax: 781.233.9192
                                          jason@lawguida.com


                                    CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on Nov. 16, 2020.

                                                  /s/ David D. Jensen
                                                  David D. Jensen


                                                -23-
